Citation Nr: 0020329	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a right little finger fracture (major), status 
post extensor tenolysis surgery. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for a lower back disorder.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to October 
1988.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  They were remanded by the Board in May 
1996 for additional development, and the case is now back at 
the Board.

In his March 2000 Written Brief Presentation, the veteran's 
representative argued that a 10 percent rating should be 
granted on account of evidence of slight lateral and dorsal 
bowing [of the fifth (little) finger] and slight deformity of 
the distal shaft of the right thumb's metacarpal bone.  The 
question of whether an increased rating based on 
symptomatology in the veteran's right thumb is warranted 
cannot be entertained at this time because the veteran is 
service-connected only for the residuals of a fracture of his 
right little finger.  If the veteran believes that he should 
be service-connected for a disability of the right thumb, he 
is hereby advised that he should then file a claim to that 
effect, with the RO.

At a December 1993 RO hearing, the veteran appeared to 
introduce a claim of entitlement to service connection for a 
neurological disability of his right hand (See page 12 of the 
transcript of said hearing.)  At that hearing, he also 
appeared to introduce claims of entitlement to service 
connection for impotence and bladder incontinence, secondary 
to the service-connected lower back disorder.  (See pages two 
and three of the transcript of the hearing.)  He thereafter 
also appeared to introduce claims of entitlement to service 
connection for a right middle finger disability, a left foot 
disability, and a bilateral knee disability, in a handwritten 
statement that the RO marked as received in May 1997.  These 
matters are referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  An inservice right little finger fracture left no 
sequelae other than slight lateral and dorsal bowing of that 
finger, and the residual disability is currently rated at the 
maximum rating allowed by regulation.

3. It is not shown that the service-connected lower back 
disorder currently is productive of lumbar spine limitation 
of motion that is at least moderate, an intervertebral disc 
syndrome that is at least moderate and productive of 
recurring attacks, lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position, or any degree of 
ankylosis. 

4.  The last disallowance of the veteran's claim of 
entitlement to service connection for a skin disorder was 
accomplished in an October 1991 rating decision, which the 
veteran never appealed, and is therefore final.

5.  The additional evidence that was received with regard to 
the veteran's request to reopen his claim of entitlement to 
service connection for a skin disorder, which includes VA and 
private medical records produced between 1991 and 1998, 
reflecting medical treatment for conditions unrelated to the 
skin, the report of a March 1993 private medical examination, 
revealing a diagnosis of pityriasis versicolor of the face 
and neck, and the veteran's testimony at a December 1993 RO 
hearing, is either duplicative of evidence that was already 
of record, not pertinent to the claim for service connection 
for a skin disorder, or simply not so significant as to 
warrant its consideration in order to fairly decide the 
merits of this particular claim.

CONCLUSIONS OF LAW

1.  A compensable disability evaluation for the service-
connected residuals of a right little finger fracture 
(major), status post extensor tenolysis surgery, is not 
warranted, as the schedular criteria for higher ratings have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Code 5227 (1999).

2.  A disability evaluation in excess of 10 percent for the 
service-connected lower back disorder is not warranted, as 
the schedular criteria for higher ratings have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5292, 5293, 
5295 (1999).

3.  The RO's October 1991 rating decision, which denied a 
claim of entitlement to service connection for a skin 
disorder, is final.  38 U.S.C.A. § 7105(b) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  The evidence that has been associated with the file since 
the October 1991 rating decision is not new and material, and 
therefore it does not serve to reopen the previously denied 
claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

First Issue
Entitlement to a compensable disability evaluation for 
residuals of
a right little finger fracture (major), status post extensor 
tenolysis surgery:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a)), has been satisfied.  Id.

Service connection for residuals of a fracture of the fifth 
right metacarpal bone was granted in a June 1989 rating 
decision, and a noncompensable rating was assigned under the 
provisions of Diagnostic Code 5227 of the Schedule 
(erroneously referred to in that rating decision as 
Diagnostic Code 5277 of the Schedule, which is the diagnostic 
code addressing weak feet).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5227 (1999).  The present appeal, as noted 
earlier, arose from the veteran's disagreement with an RO's 
March 1993 rating decision, in which a claim for a 
compensable rating for the service-connected disability was 
denied.

Diagnostic Code 5227 provides for a single rating of zero 
percent when there is ankylosis of any finger other than the 
thumb, index, and middle finger, irrespective of whether the 
finger is part of the veteran's major or minor upper 
extremity.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5227 
(1999).  (The fact that the record shows that the veteran is 
right-handed is, therefore, of no particular importance at 
this time.)  Higher (compensable) ratings are only warranted 
if there is disability in the veteran's thumb, index, or 
middle finger, but, in this case, neither finger is service-
connected (only the fifth, or small, finger), which means 
that higher ratings are not warranted under the diagnostic 
codes addressing the thumb, index, and middle fingers 
(Diagnostic Codes 5224 through 5226), nor under the 
diagnostic codes addressing ankylosis of multiple fingers of 
one hand (Diagnostic Codes 5216 through 5223).  A compensable 
rating for the service-connected right fifth finger 
disability is, therefore, not warranted.

Not only does the Schedule limit the rating to be assigned 
for a disabled fifth finger to zero percent, when that is the 
only service-connected finger, but the Board notes that the 
record shows that X-Rays of the veteran's right hand have 
confirmed that the fracture has healed and that the only 
current residual consists of slight lateral and dorsal bowing 
(see, in this regard, an April 1998 VA X-Ray report in the 
files), and the veteran's most recent (May 1998) VA 
orthopedic examination revealed evidence of an old healed 
fracture, with "[n]o sequelae."  There appears to be 
evidence of some additional disability of the right hand, but 
that additional disability is essentially manifested in the 
veteran's right (third) long finger, which is nonservice-
connected, and that apparent disability clearly is 
nonservice-related.  In this regard, it is noted that the 
record reveals that the veteran suffered a laceration of the 
flexor tendon of his right hand's long (third) finger on 
February 18, 1996 (i.e., several years after service), when 
he fell off a bicycle, and cut himself with the glass from a 
beer bottle that he had been carrying in that hand 
immediately prior to the fall.  The injury was repaired a few 
days later by VA, leaving a scar and some impairment in the 
use of that finger.  Again, the veteran's right long finger 
is not service-connected, and it is clear that the post-
service injury to that finger is not service-related.

Recently received VA medical records also document treatment 
for problems relating to the veteran's right hand in May 
2000, but, as pointed out previously, such findings are not 
dispositive of there being a basis for assigning a 
compensable rating for the service-connected disability of 
the little finger.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Having reviewed the evidentiary record with these mandates in 
mind, the Board is of the opinion that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this question.  In particular, the Board notes that there is 
no objective evidence in the files demonstrating that the 
service-connected residuals of a right fifth finger fracture, 
in and of itself, are productive of an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  See, VAOPGCPREC. 6-96 
(1996).

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for
a lower back disorder:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a)), has been satisfied.  Id.

This disability was service-connected by the RO in the June 
1989 rating decision, in which a 10 percent rating was 
granted, under Diagnostic Code 5295 of the Schedule, and 
thereafter a claim for an increased rating was denied in the 
March 1993 rating decision hereby on appeal.

The current 10 percent rating is warranted, under Diagnostic 
Code 5295 of the Schedule, for lumbosacral strain, with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5295 (1999).  The same rating is also 
warranted for slight limitation of motion of the lumbar spine 
(Diagnostic Code 5292), and for mild intervertebral disc 
syndrome (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293 (1999).

A 20 percent rating is warranted for moderate limitation of 
motion of the lumbar spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, with recurring attacks, 
(Diagnostic Code 5293); and lumbosacral strain productive of 
muscle spasm on extreme forward bending, and unilateral loss 
of lateral spine motion, in the standing position (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5292, 5293, 5295 (1999).

A 40 percent schedular rating is warranted for severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292); severe intervertebral disc syndrome, with recurring 
attacks and only intermittent relief (Diagnostic Code 5293); 
and severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5292, 5293, 5295 (1999).

A 60 percent schedular rating is warranted for a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5293 (1999).

Additionally, ratings ranging between 40 and 100 percent are 
warranted if the lumbosacral spine disability is productive 
of any type of ankylosis, or bony fixation.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5286, 5289 (1999).

At the December 1993 RO hearing, the veteran essentially 
restated his contentions to the effect that his service-
connected low back disorder is productive of pain, which 
radiates down into his left leg, and the Board notes that VA 
outpatient medical records produced between 1993 and 1996 
reveal several consultations due to complaints of chronic low 
back pain, for which medication was prescribed.

According to the report of a June 1996 VA medical 
examination, the veteran complained of low back pain, which 
he said had been present off and on since 1988.  He 
complained of numbness and tingling involving the medial 
aspect of the left thigh and leg, including the left great 
toe, but the examiner noted that "he has no symptoms in a 
sciatic distribution."  The veteran was observed to walk 
with a "peculiar" gait, in that he walked with the entire 
left lower extremity markedly internally rotated, and took 
weight on the toe of his foot only, guarding his back motion 
markedly as he got out of a chair, and standing with the left 
lower extremity internally rotated.  He tilted the trunk 
toward the left, taking his weight on his left lower 
extremity.  He complained of marked pain on minimal motion of 
the lower back, and it was noted that he would move no more 
than 10 degrees in any direction, and that he complained of 
pain on pelvic rotation when mild manual compression force 
was placed on the occiput, as well as of tenderness to light 
palpation about the low back.  Straight leg raising performed 
in the sitting position elicited a complaint of pain at 80 
degrees, bilaterally, and the examiner indicated that, in the 
supine position, he could get no more than 10 degrees of 
straight leg raising, "at which point he complains bitterly 
of pain in the low back.  He also will not permit 
simultaneous hip and knee flexion because of his reported low 
back pain."  Deep tendon reflexes at the knees and ankles 
were "1+," bilaterally, and X-Rays of the lumbosacral spine 
(the reports of which are of record) were normal.  Low back 
pain, undetermined etiology, was diagnosed.

According to the report of a May 1998 VA medical examination, 
it was difficult to obtain direct answers from the veteran, 
who was a paranoid schizophrenic, tended to wander off on 
tangents, and, at times, seemed confused.  As best as could 
be gathered from him, he complained of a dull, localized 
aching pain in the left lumbar region of his back, as well as 
some numbness and tingling in his entire left lower extremity 
and left great toe.  On examination, it was noted that the 
veteran did not appear to be in any acute or chronic 
distress, and that he walked with a "peculiar non-pathologic 
gait," walking on the toes of his left foot reportedly due 
to pain in his left sacroiliac joint.  The spine was 
straight, but he had an increase in the usual lordotic curve 
in the lumbar area.  There was no palpable tenderness about 
the back, and no evidence of any muscle spasm.  He would 
forward-flex 80 degrees, but complained of pain at this 
level, "and it was this examiner's opinion that he was 
putting out less than maximum effort."  His sciatic stretch 
tests and Patrick's tests were normal, his reflexes were 
intact throughout both lower extremities, as was his 
sensation, and his peripheral pulses were easily palpable.  
There was no evidence of any weakness about the left ankle.  
Both calves measured 42 centimeters in circumference, which 
the examiner said "is inconsistent with him walking on the 
toes of his left foot and limping favoring this extremity."  
The pertinent diagnosis, pending X-Rays, was listed as 
"[p]ain, lumbosacral spine - No objective findings," and 
the examiner added the following final comment:

This patient's theatrics makes it very 
difficult to assess his disability.

The report of VA X-Rays obtained in June 1998 shows the 
following objective findings and impression:

LUMBOSACRAL SPINE (TWO PROJECTIONS):  
Alignment and configuration of the 
segments appear normal.  Disk spaces are 
normal.  No evidence of fractures seen.  
No acute process.  The study shows no 
significant difference compared to 
previous study of 1996.

IMPRESSION:

No acute pathology seen.  No change from 
previous study.

As shown above, the veteran has been service-connected for a 
lumbosacral strain, and that disability reportedly has caused 
pain, on the basis of which the current 10 percent rating was 
originally assigned.  The veteran has complained of pain so 
intense as to severely limit the motion of his lumbosacral 
spine, and cause limping and what has been described by two 
different VA physicians as a "peculiar" gait.  However, the 
veteran's complaints regarding the severity of the pain and 
the additional impairment reportedly caused by such severe 
pain have not been objectively confirmed, as both VA 
examiners have cast serious doubts on the 
reliability/accuracy of the veteran's complaints, 
characterized as "theatrics" by the examiner who conducted 
the most recent examination, and the X-Rays and objective 
examinations have revealed no evidence of any pathology.  The 
resolution of this case therefore comes down to a question of 
credibility of the veteran's complaints, and the Board deems 
appropriate to defer to the assessments made in that regard 
by the professionals who examined the veteran personally.  
The first of these two individuals, in indicating that the 
veteran would not move more than 10 degrees in any direction 
and would not "permit" certain additional motions of his 
musculoskeletal system, clearly implied that the values 
obtained in the examination did not represent the actual 
current impairment.  The second of the two VA physicians 
clearly expressed his dissatisfaction with the results of the 
examination, by saying that the veteran was putting less than 
maximum effort, that the identical circumferences of both 
calves were inconsistent with his walking on the toes of the 
left foot and limping favoring the left lower extremity, and 
that the veteran's "theatrics" made it "very difficult to 
assess his disability."

In view of the above June 1996 and May 1998 medical findings, 
within the context of the VA examiners' assessments regarding 
the reliability/accuracy of the veteran's complaints, the 
Board finds that it is not shown that the service-connected 
lower back disorder currently is productive of lumbar spine 
limitation of motion that is at least moderate, an 
intervertebral disc syndrome that is at least moderate and 
productive of recurring attacks, lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position, or any 
degree of ankylosis.  Consequently, the Board concludes that 
a disability evaluation in excess of 10 percent for the 
service-connected lower back disorder is not warranted, as 
the schedular criteria for higher ratings have not been met.
 
Recently received VA clinical records developed between 
December 1999 and May 2000 reflect treatment and evaluation 
for problems inclusive of low back pain.  Motion capabilities 
of the back are variously reported but, for previously stated 
reasons, are not found to be dispositive in providing a basis 
for assigning an increased evaluation at this time.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999), 
the criteria for which were already discussed earlier in this 
decision.  Having reviewed the evidentiary record with these 
mandates in mind, the Board is of the opinion that a referral 
for extra-schedular consideration is not warranted in the 
present case, due to the lack of a reasonable basis for 
further action on this question.  In particular, the Board 
notes that there is no objective evidence in the files 
demonstrating that the service-connected lower back disorder, 
in and of itself, is productive of an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  See, VAOPGCPREC. 6-96 
(1996).

Third Issue
Whether new and material evidence has been submitted 
sufficient to reopen
a claim of entitlement to service connection for a skin 
disorder:

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The record shows that a claim of entitlement to service 
connection for a skin disorder was denied by the RO in an 
October 1991 rating decision, on the basis of the absence of 
competent evidence of any such disorder during service.  In 
November 1991, the veteran was notified of this decision, and 
of his appellate rights, but a Notice of Disagreement was not 
received from him within one year of the date of such notice.  
Therefore, that rating decision is final.  38 U.S.C.A. § 7105 
(West 1991).
 
A decision by a duly constituted rating agency is final as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the claimant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis, except by a 
duly-constituted appellate authority.  Id.  A claimant has one 
year from the date of notification of the decision of the 
agency of original jurisdiction to file a Notice of 
Disagreement with the decision, and the decision becomes final 
if no Notice of Disagreement is filed within that time, or if 
the claimant does not perfect the appeal as prescribed in 
§ 20.302.  See, 38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

Once a decision is final, VA has no jurisdiction to once again 
consider the claim, unless the veteran submits new and 
material evidence.  See, 38 U.S.C.A. § 5108 (West 1991).  The 
U.S. Court of Appeals for the Federal Circuit (the Federal 
Circuit) has specifically held that the Board may not consider 
a previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
re-open such a claim, it must so find.  See, Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996).  Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  See, also, Winters v. West, 12 Vet. App. 203, 206 
(1999).

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See, in this regard, 
Hodge v. West, 155 F.3d 1356 (Fed.Cir.1998),

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  In the present case, the Board 
finds that the last disallowance of the veteran's claim for 
service connection for a skin disorder, on any basis, was 
accomplished in the October 1991 rating decision in which the 
veteran's original claim for service connection was denied.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when an 
appellant seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old." Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the en 
banc Court held that the above cited decision of Hodge 
required the replacement of the two-step Manio test with a 
three-step test.  Under the new Elkins test, VA must first 
determine whether the appellant has presented new and 
material evidence under § 3.156(a), in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim, but only after ensuring that the claimant's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Thus, the Court held in Elkins that "a reopened claim is not 
necessarily a well-grounded claim and, absent a well-grounded 
claim, the adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed and VA assistance in claim 
development is conditional upon the submission of a well 
grounded claim."  Winters v. West, 12 Vet. App. 203, 206-07 
(1999), citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 
(1998).  "If the claim is not well grounded, it necessarily 
follows that the section 5107(b) duty to assist never arises 
and the merits are not reachable."  Winters, 12 Vet. App. at 
207.

In the instant case, the following evidence was associated 
with the files after the RO's last disallowance (i.e., the 
October 1991 rating decision) of the veteran's claim:

1.  Photocopies of VA inpatient and 
outpatient medical records produced 
between 1991 and 1998, reflecting medical 
treatment throughout the years for mental 
health conditions and other medical 
conditions unrelated to the skin, to 
include lower back pain, left shoulder 
pain, bilateral knee pain, and a left 
testicle lesion.

2.  Photocopies of medical records 
produced at a State Pre-Trial Detention 
Facility in 1997, reflecting medical 
treatment for a variety of medical 
conditions unrelated to the skin.

3.  Reports of several VA medical 
examinations/studies conducted in 
December 1992, October 1993, June 1996, 
May 1998, and June 1998, for purposes 
other than to examine the veteran's skin.

4.  The report of a March 1993 private 
medical examination that was conducted 
for Social Security Administration 
purposes, revealing a history of skin 
disease in the face, neck, both hands, 
arms, and scalp, since service, 
complaints of itching, peeling, bleeding, 
and discoloration, and a diagnosis of 
pityriasis versicolor of the face and 
neck.

5.  The veteran's testimony at the 
December 1993 RO hearing, essentially 
restating his contentions to the effect 
that he believes that a current skin 
disorder is causally related to service.

6.  VA medical records documenting 
treatment between December 999 and May 
2000, for conditions including pathology 
involving the skin.

The evidence listed in items one through three above is all 
new, but not material, as it consists of medical evidence 
that is simply not pertinent to the matter on appeal.

The evidence listed in items four and six above is new, but 
not material, because it only confirms a current diagnosis of 
a skin disorder, but it does not show, nor suggests, that the 
claimed nexus, or causal relationship, between the current 
skin disorder and service, exists.

The evidence listed in item five above is also new, but only 
in the sense that it consists of testimony that was offered 
after October 1991.  It is, however, not material, because it 
essentially restates the contentions that the veteran had 
already made part of the record as of October 1991.

The Board finds that the additional evidence that was 
received with regard to the veteran's request to reopen his 
claim of entitlement to service connection for a skin 
disorder is either duplicative of evidence that was already 
of record, not pertinent to the claim of service connection 
for a skin disorder, or simply not so significant as to 
warrant its consideration in order to fairly decide the 
merits of this particular claim.

In view of the above, the Board concludes that the evidence 
that has been associated with the file since the October 1991 
rating decision is not new and material, and therefore it 
does not serve to reopen the previously denied claim for 
service connection for a skin disorder.  The appeal must 
consequently be denied.

Insofar as it has been concluded that no new and material 
evidence has been submitted in the present case, the Board 
needs not move forward to the second and third Elkins steps 
discussed earlier in this decision (i.e., a determination as 
to whether the service connection claim is well grounded and, 
if it is, an evaluation of the claim on the merits).

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that might complete his or her application for VA 
benefits but is not in the possession of VA, VA has the duty, 
under 38 U.S.C.A. § 5103(a) (West 1991), to inform the 
claimant of the necessity to submit that evidence to complete 
his or her application for benefits.  See, Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995); and Graves v. Brown, 8 Vet. 
App. 522, 524-525 (1996) (makes applicable this duty to new 
and material evidence cases).  However, VA is obligated to 
inform the veteran only if the resulting evidence would 
likely have rendered the claim plausible.  See, Brewer v. 
West, 11 Vet. App. 228, 236 (1998).  In the present case, the 
Board is of the opinion that VA has no outstanding duty to 
inform the veteran of the necessity to submit any such 
evidence because nothing in the record suggests the existence 
of evidence that (a) might render the claim for service 
connection well grounded, so as to warrant their adjudication 
on the merits, and/or (b) might warrant the reopening of the 
previously denied claim for service connection for a skin 
disorder, and its re-adjudication on the merits.


ORDER

1.  A compensable disability evaluation for the service-
connected residuals of a right little finger fracture 
(major), status post extensor tenolysis surgery, is denied. 

2.  A disability evaluation in excess of 10 percent for the 
service-connected lower back disorder is denied.

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a skin 
disorder is not reopened, and the appeal is therefore denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

